Citation Nr: 1021928	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1968 to November 
1969.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


REMAND

The Veteran had been scheduled to appear at a Travel Board 
hearing before a Veterans Law Judge of the Board on May 18, 
2010, per his request.  However, the Veteran failed to appear 
for the hearing as scheduled.

Following the date of the hearing, the RO received a letter 
from the Veteran, dated April 29, 2010 (prior to the date of 
the hearing), indicating that he would be unable to attend 
the hearing as he had already been scheduled for an abdominal 
examination on the same date.  The Veteran requested that he 
be rescheduled for a new hearing on a different date.

When a hearing is scheduled, a Veteran has up to two weeks 
prior to the hearing date to change the hearing date where 
good cause is shown.  See 38 C.F.R. §§ 20.202(c), 20.704(c) 
(2009).

In this case, the Board accepts the April 29, 2010, letter as 
a motion to reschedule the Veteran's hearing for good cause.  
The motion is granted because the scheduled abdominal 
examination constitutes good cause for postponement of the 
hearing which was scheduled on May 18, 2010.   Accordingly, 
the Veteran should be afforded a new hearing before a 
Veterans Law Judge at the RO.




Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should make arrangements to 
schedule the Veteran for a Travel Board 
hearing.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


